Title: From George Washington to William Pearce, 23 March 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 23d March 1794
          
          The weekly reports, and your letter of the 18th instant, came regularly to hand.
          The insufferable neglects of my Overseers in not plowing as they ought to have done in
            the Fall, begins now to be manifest; for I perceive by the account given of the plowing,
            that I am driven to the alternative of putting my Oats into ground not half plowed,
            & prepared, & thereby little to expect from it; or, in order to do this, be so
            late in sowing, as to hazard an entire loss of the Crop, if the Spring is not very moist
            and dripping; for I have seldom succeeded with Oats unless they were sown before the middle of March.
          It did not occur to me in time, to advise running the rollers over your grass grounds,
            & even the Wheat, after the frosts had come fairly out of the earth; nothing would
            have recovered both more. The roots (even of that which had been thrown entirely out)
            would have been pressed in such a manner to the earth as to have shot forth fibres to
            restore the plant. now, I presume it is too late.
          I do not, in the first place believe Spring Barley is to be had in that part of the
            Country, as little of it is grown there; and in the next place, it is not likely it
            would succeed, as I tried it two or three years unsuccessfully. If it is to be had at
            all, it is most likely to come from Wayles the Brewer in Alexandria; and you might, as Oats are scarce, make another experiment, if Seed is
            to be had. How does the Winter Barley look?
          I am sorry to find Colo. Ball is so tardy in forwarding the
          B. Wheat—I shall remind him of it by tomorrow’s Post. What
            quantity of Wheat is supposed to be in the Straw at the several farms? Before it is all
            out at Dogue run, take up one section after another and new lay it; ’till you are able
            to ascertain the true distance the pieces ought to be asunder; for the reasons mentioned
            to you in a former letter; attending particularly to the circumstance I mentioned, and
            am apprehensive of, viz.—that of the straw working between & choaking.
          Mr Smith has, I believe, been furnished with fish from my landing, and if he will give
            as much as another, ought to have the preference; but before you
            positively engage, enquire what the other fisheries were disposed to sell at. 4/ pr
            thousand for the Herrings, and 10/ pr hundred for shad, is very low. I am, at this
            moment, paying 6/ a piece for every shad I buy. I am entirely
            against any Waggons coming to my landing; but there is one thing which Mr Smith, or any
            other with whom you engage, must perfectly understand, if they agree to take all (over what I want for my own use) that is, when the glut of the
            fish runs, he must be provided to take every one I do not want, or have them thrown on
            his hands: the truth of the case is, that in the height of the fishery, they are not
            prepared to cure, or otherwise dispose of them, as fast as they could be caught; of course the Seins slacken in their
            work, or the fish lye & spoil, when that is the only time I can make any thing by
            the Sein—for small hauls will hardly pay the ware & tare of the Sein & the hire
            of the hands—your account of the dificiency of Sein rope would have surprized me if it
            had not been of piece with the rest of the conduct which has waisted every thing I had,
            almost: whatever is necessary must be got, & I shall Depend upon your care and
            attention, now, to guard me against destruction of my property, while it is entrusted to
            your management.
          Secure a sufficiency of fish for the use of my own people from the first that comes,
            otherwise they may be left in the lurch, as has been the case heretofore, by depending
            on what is called the glut.
          What quantity of Wheat have you yet in the straw, according to the conjectures of the
            Overseers, at whose farms it is? If you can get Six dollars a barrel for the superfine,
            & thirty four shils. for the common flour, in good hands, let it go, at Sixty days
            credit.
          I have 25 Hds of Tobacco in the Warehouses in Alexandria; examine what condition they
            lye in, & see that they are safe. not having been able to obtain the price I set
            upon them they have lain there five or six years, at least. I have held these at a
            guinea a hundred, and would take it.
          Is your family arrived at Mount Vernon? you have said nothing
            about them in your last letters.
          The Vessel with the Clover Seed &ca left this City on Tuesday last, and is, I hope,
            with you before this—Another goes tomorrow, on board which I send you
            (directed to the care of Colo. Gilpin) nine bolts of Oznabrigs, finding it cheaper to
            buy here than in Alexandria.
          Enclosed you have a bond of Colo. Lyles, who lives on Broad Creek (between you &
            Alexandria)—receive the amount with interest to the day of payment, & place it to my
            credit. If the money is wanting for paying the Overseers, or for other purposes, it may
            be applied accordingly; otherwise, when more can be added to it, I will direct the
            application another way. Remember it is Virginia money you are to receive, that is
            dollars at Six shillings. The readiest way of getting to Colo. Lyles is in your own
            Boat; & by so doing you can touch at the fishing landings between, & learn their
            expectations with respect to the prices of Fish.
          I send you 3 lbs. of Lucern Seed to sprinkle over the spring lot, where the former
            grew. The ground ought to be well torn with a sharp toothed harrow, in order to prepare
            it for the Seed, otherwise much of it will miss.
          With Colo. Lyles bond I send you a letter to him, which seal before delivery; you have
            also a statement of the account, as far as I have any knowledge of it. Receive nothing
            short of the whole sum which is due; unless you have no other means of discharging any
            demands upon me, for receiving a bond in driblets, is, in a manner, sinking it; and the
            amount of this bond, if it can be spared from other uses, I want to apply in discharge
            of another bond, which is also carrying interest. I am Your
            friend &ca
          
            Go: Washington
          
        